DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed on March 19, 2021, regarding rejection of claims 25, 27, and 29-30 under 35 U.S.C. 103 have been considered but are moot because the arguments address only the cited portions of the references applied in the Office Action mailed on February 5, 2021, and do not apply to any combination of the cited portions of the references being used in the current rejection. Examiner has applied Liu ‘766 Emb2 (US 2016/0330766, 2nd embodiment, para 82-83, “Liu ‘766 Emb2”) to clearly teach the amended limitations in claims 25, 27, and 29-30.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘805 (WO 2014/110805, “Wei ‘805”), in view of Wu ‘374 (US 2015/0117374, “Wu ‘374”; Wu ‘374 was filed on October 30, 2014, claiming priority to US provisional application 61/898450 filed on October 31, 2013, and thus Wu ‘374 was effectively filed before the claimed invention; further, the US provisional application 61/898450 fully supports all citations made in the rejection from the Wu ‘374 reference), and further in view of Liu ‘766 Emb2 (US 2016/0330766, 2nd embodiment, para 82-83, “Liu ‘766 Emb2”).
Regarding claims 25 and 29, Wei ‘805 discloses a User Equipment (UE) (FIG. 6, MTC UE 20), comprising: 
reception circuitry (para [0051], line 4, receiver RX 20E for wireless bidirectional wireless communications with the eNB; para [0055], line 14, application specific integrated circuit) configured to receive a configuration configuring a random access response window size per enhanced coverage level (Abstract, configurable number of N instances or sequence window implicitly linked to the number N; para [0026], lines 4-5, N is an integer greater than one to provide the repetition to increase coverage; para [0030], lines 2-3, different lengths of repetition (different values for N) for different MTC UEs having different coverage), and 
extraction circuitry (para [0051], line 1, processing means such as at least one data processor; para [0055], line 14, application specific integrated circuit) configured to configure the random access response window size per enhanced coverage level in accordance with the received configuration (Abstract, configurable number of N instances or sequence window implicitly linked to the number N; para [0026], lines 4-5, N is an integer greater than one to provide the repetition to increase coverage; para [0030], lines 2-3, different lengths of repetition (different values for N) for different MTC UEs having different coverage; thus, the UE extracts the received sequence window configuration and configures the sequence window). 

Wu ‘374 teaches wherein the reception circuitry monitors Physical Downlink Control Channel (PDCCH) during a PDCCH period for a Random Access Response within a random access response window having the random access response window size as configured, the PDCCH period being an entirety of a period in which the PDCCH is monitored (para 39; after transmitting a plurality of repetitions of a random access preamble, a UE monitors PDCCH for a random access response (RAR) in a plurality of RAR PDCCH window periods; each of the RAR PDCCH window periods corresponds to one of the repetitions of the random access preamble; thus, a single RAR PDCCH window period is the entire period in which PDCCH is monitored for a RAR that corresponds to one repetition of the random access preamble);
wherein a unit of the random access response window size is the PDCCH period for Random Access Response (para 39; after transmitting a plurality of repetitions of the random access preamble, the UE monitors PDCCH for the RAR in the plurality of RAR PDCCH window periods; each of the RAR PDCCH window periods corresponds to one of the repetitions of the random access preamble; thus, the overall RAR window period during which the UE monitors PDCCH for the RAR consists of the plurality of the RAR PDCCH window periods; therefore, a RAR PDCCH window period is a unit of the overall RAR window period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wei ‘805’s UE that monitors a random Wu ‘374, para 11).
However, Wei ‘805 in combination with Wu ‘374 does not specifically disclose wherein the random access response window size is any of the following integer multiples of the PDCCH period: 2, 3, 5, 6, 7, and 8 times the PDCCH period.
Liu ‘766 Emb2 teaches wherein the random access response window size is any of the following integer multiples of the PDCCH period: 2, 3, 5, 6, 7, and 8 times the PDCCH period (para 82-83, 85, and 238; UE monitors a RAR time window during which eNB sends the RAR message, in order to detect the RAR message; the RAR time window is based on the repetition level for the RAR message; RAR is repeated a number of times, where the number is an integer larger than or equal to 2; thus, the RAR time window monitored by the UE is 2 or more times the time period corresponding to a single RAR message repetition; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE that monitors a random access response window configured for enhanced coverage of Wei ‘805 and Wu ‘374, to include Liu ‘766 Emb2’s RAR time window that is 2 or more times the time period corresponding to a single RAR message repetition. The motivation for doing so would have been to provide a random access solution based on a coverage improvement MTC UE, for UE access to a communication system (Liu ‘766 Emb2, para 5).
	Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘805, in view of Meylan ‘194 (US 2009/0156194, “Meylan ‘194”), further in view of You ‘784 (US 2016/0057784, “You ‘784”), further in view of Wu ‘374, and further in view of Liu ‘766 Emb2.
Regarding claims 27 and 30, Wei ‘805 discloses a base station (FIG. 6, eNB 22), comprising: 
configuration circuitry (para [0052], line 1, processing means such as at least one data processor; para [0055], line 14, application specific integrated circuit) configured to configure a configuration of a random access response window size per enhanced coverage level (Abstract, configurable number of N instances or sequence window implicitly linked to the number N; para [0027], lines 8-9, N could be either eNB configurable; para [0030], lines 2-3, different lengths of repetition (different values for N) for different MTC UEs having different coverage), and 
transmission circuitry configured to transmit the configuration (para [0052], line 4, transmitter TX 22D; para [0055], line 14, application specific integrated circuit).
However, Wei ‘805 does not specifically disclose wherein the transmission circuitry transmits a Media Access Control Protocol Data Unit of a random access response.  
Meylan ‘194 teaches wherein the transmission circuitry transmits a Media Access Control Protocol Data Unit of a random access response (FIG. 2, para [0035], lines 1-3; random access response may be sent in a MAC PDU).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meylan ‘194 with Wei ‘805. The motivation for doing so would have been to efficiently send messages for random access (Meylan ‘194, para [0006], lines 9-10). 
Although Wei ‘805 in combination with Meylan ‘194 teaches the transmission circuitry transmits a Media Access Control Protocol Data Unit of a random access response, Wei ‘805 in 
You ‘784 teaches transmits a data unit of a random access response repeatedly for a number of times over a random access response repetition window having the random access response window size as configured (para [0086], lines 1-12; eNB applies a coverage enhancement scheme such as subframe repetition, so that the MTC UE can receive PDCCH; as the random access response message is transmitted in PDCCH, the eNB transmits the random access response message repeatedly),
the base station providing the PDCCH operable during the PDCCH period (para [0086], lines 1-12; eNB applies a coverage enhancement scheme such as subframe repetition, so that the MTC UE can receive PDCCH; thus, eNB sends the PDCCH in a subframe).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine You ‘784 with the previous combination of Wei ‘805 and Meylan ‘194. The motivation for doing so would have been for the base station to efficiently receive/transmit uplink/downlink data and/or uplink/downlink control information using limited radio resources (You ‘784, para [0005], lines 1-10). 
However, Wei ‘805 in combination with Meylan ‘194 and You ‘784 does not specifically disclose a Physical Downlink Control Channel (PDCCH) period being an entirety of a period in which a PDCCH is monitored; wherein a unit of the random access response window size is the PDCCH period for Random Access Response.
Wu ‘374 teaches a Physical Downlink Control Channel (PDCCH) period being an entirety of a period in which a PDCCH is monitored (para 39; after transmitting a plurality of repetitions of a random access preamble, a UE monitors PDCCH for a random access response (RAR) in a plurality of RAR PDCCH window periods; each of the RAR PDCCH window periods corresponds to one of the repetitions of the random access preamble; thus, a single RAR PDCCH window period is the entire period in which PDCCH is monitored for a RAR that corresponds to one repetition of the random access preamble);
wherein a unit of the random access response window size is the PDCCH period for Random Access Response (para 39; after transmitting a plurality of repetitions of the random access preamble, the UE monitors PDCCH for the RAR in the plurality of RAR PDCCH window periods; each of the RAR PDCCH window periods corresponds to one of the repetitions of the random access preamble; thus, the overall RAR window period during which the UE monitors PDCCH for the RAR consists of the plurality of the RAR PDCCH window periods; therefore, a RAR PDCCH window period is a unit of the overall RAR window period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined base station that repeatedly transmits a random access response for enhanced coverage of Wei ‘805, Meylan ‘194, and You ‘784, to include Wu ‘374’s monitoring of a repeated PDCCH period for random access response. The motivation for doing so would have been to address the problem of the UE in the enhanced coverage mode performing poorly due to interruption of the random access procedure (Wu ‘374, para 11).
However, Wei ‘805 in combination with Meylan ‘194, You ‘784, and Wu ‘374 does not specifically disclose wherein the random access response window size is any of the following integer multiples of the PDCCH period: 2, 3, 5, 6, 7, and 8 times the PDCCH period.
Liu ‘766 Emb2 teaches wherein the random access response window size is any of the following integer multiples of the PDCCH period: 2, 3, 5, 6, 7, and 8 times the PDCCH period (para 82-83, 85, and 238; UE monitors a RAR time window during which eNB sends the RAR message, in order to detect the RAR message; the RAR time window is based on the repetition level for the RAR message; RAR is repeated a number of times, where the number is an integer larger than or equal to 2; thus, the RAR time window monitored by the UE is 2 or more times the time period corresponding to a single RAR message repetition; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined base station that repeatedly transmits a random access response for enhanced coverage of Wei ‘805, Meylan ‘194, You ‘784, and Wu ‘374, to include Liu ‘766 Emb2’s RAR time window that is 2 or more times the time period corresponding to a single RAR message repetition. The motivation for doing so would have been to provide a random access solution based on a coverage improvement MTC UE, for UE access to a communication system (Liu ‘766 Emb2, para 5).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474